Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 5/24/22.  Claims 1 and 10-12 have been amended.  Claim 9 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended independent claims include subject matter not found in the prior art in any obvious combination.  Specifically, the combination of the acquisition unit to acquire body movement and a symptom detection unit to make a decision about whether there or not there are any symptoms of an onset of a particular event in conjunction with a presence detection unit to make a decision about whether a subject is present in, or absent from, an object space wherein the presence detection unit determines, when a coefficient of an analysis model obtained by a time series analysis processing is greater than a predetermined threshold value or when a magnitude of the body movement data is greater than a predetermined decision value, that the subject is present in the object space.  This combination is considered unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaoka et al [U.S. 11,313,962] discloses a presence/absence detection method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/24/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687